Case: 17-20545   Document: 00515508326     Page: 1   Date Filed: 07/29/2020




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                   Fifth Circuit

                                                                       FILED
                                                                     July 29, 2020
                                 No. 17-20545
                                                                     Lyle W. Cayce
                                                                          Clerk
ENVIRONMENT TEXAS CITIZEN LOBBY, INCORPORATED; SIERRA
CLUB,

             Plaintiffs - Appellees

v.

EXXONMOBIL CORPORATION; EXXONMOBIL CHEMICAL COMPANY;
EXXONMOBIL REFINING & SUPPLY COMPANY,

             Defendants - Appellants


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:10-CV-4969


Before DAVIS, COSTA, and OLDHAM, Circuit Judges.
GREGG COSTA, Circuit Judge:
      The Clean Air Act authorizes “any person” to sue polluters. 42 U.S.C. §
7604(a). Any recovery goes to the government. This citizen suit provision
harkens back to pre-Founding English law that allowed private individuals,
through various writs, to enforce laws on behalf of the government. See Steven
L. Winter, The Metaphor of Standing and the Problem of Self-Governance, 40
STAN. L. REV. 1371, 1396–99 (1988); Raoul Berger, Standing to Sue in Public
Actions: Is It a Constitutional Requirement, 78 YALE L. J. 816, 827 (1969). But
modern citizen suits present challenges for the Article III “cases” or
“controversies” requirement under which a plaintiff must suffer an injury from
    Case: 17-20545     Document: 00515508326     Page: 2   Date Filed: 07/29/2020



                                  No. 17-20545
the defendant’s conduct.     See generally RICHARD FALLON ET AL, HART &
WECHSLER’S THE FEDERAL COURTS AND FEDERAL SYSTEM 151–54 (5th ed.
2003).   Indeed, citizen suits under two other environmental statutes—the
Clean Water Act and Endangered Species Act—resulted in leading Supreme
Court standing decisions. Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.,
Inc., 528 U.S. 167, 180–81 (2000); Lujan v. Defenders of Wildlife, 504 U.S. 555,
560–61 (1992); .
      This citizen suit seeking to recover for Clean Air Act violations at the
largest petroleum and petrochemical complex in the nation again raises this
tension between citizen suits and Article III. The principal issue in this second
appeal of the case is whether plaintiffs have standing to recover for more than
16,000 violations of emission standards.
                                        I.
      The ExxonMobil complex in Baytown, Texas is massive. It includes
refinery, a chemical plant, and an olefins plant.
      Emissions from the complex are regulated in part by permits. The Texas
Commission on Environmental Quality issues the permits under Title V of the
Clean Air Act. The Commission, along with the EPA, enforces the permits.
      To monitor compliance, the Commission requires polluters to document
unauthorized “emissions events”—that is, unplanned or unscheduled
emissions. If the event produces pollutants in excess of thresholds, the polluter
must report it to the Commission. See 30 TEX. ADMIN CODE § 101.201(a); see
also id. 101.1(88), (89) (setting “reportable quantit[ies]” of emissions). We will
call these “reported events.” If the event produces pollutants below reportable
levels, polluters must nevertheless maintain records documenting the
emission. Id. § 101.201(b). We will call these “recorded events.”
      In addition to the powers it gives regulators, the Clean Air Act gives
citizens a role in enforcing its requirements. A citizen may seek civil penalties,
                                        2
     Case: 17-20545       Document: 00515508326          Page: 3     Date Filed: 07/29/2020



                                       No. 17-20545
payable to the government, for each day of repeated or ongoing violations of an
emissions standard. 42 U.S.C. §§ 7604(a)(1), 7413(e)(2). Environment Texas
Citizen Lobby and Sierra Club brought such a suit for each of Exxon’s reported
and recorded emissions events from October 2005 through September 2013 in
total, 241 reported events and 3,735 recorded events.                        By Plaintiffs’
calculations, which Exxon does not challenge, 1 the nearly 4,000 emissions
events resulted in 16,386 days of violations.
       The thousands of violations fell into the following buckets:
       • Count I alleged violations of a permit condition prohibiting “upset
         emissions.” An upset emission is an “unplanned and unavoidable
         breakdown or excursion of a process or operation that results in
         unauthorized emissions.”      30 TEX. ADMIN CODE § 101.1(110).
         Plaintiffs calculated 10,583 days of upset-emission violations,
         spanning 24 different pollutants, at the Baytown refinery.

       • Count II alleged violations of the Maximum Allowable Emission Rate
         Tables—permit conditions setting hourly emissions limits for specific
         pollutants. Plaintiffs calculated 5,709 days of these violations,
         spanning more than a dozen pollutants, at the olefins plant and
         chemical plant.

       • Count III alleged 18 days of violations of a 1,200 pound/hour limit on
         emissions of highly reactive volatile organic compounds.

       • Count IV alleged 44 days of violations of an EPA rule limiting visible
         emissions from flares (which are used to burn waste gases) to no more
         than 5 minutes during any 2-hour period.

       • Count V alleged 32 days of violations of a rule requiring flares to
         operate with a pilot flame.




       1 If an emissions event released multiple pollutants, each with its own emissions
standard, Plaintiffs counted each standard violated as a separate day of violation. A violation
lasting less than a day could thus count as multiple days of violations. The district court
adopted this calculation method, and Exxon does not dispute it.
                                              3
    Case: 17-20545     Document: 00515508326      Page: 4    Date Filed: 07/29/2020



                                  No. 17-20545
      Our court has already grappled with this case. Following a bench trial,
the district court initially found that only a small fraction of the violations were
“actionable” because the Clean Air Act limits citizen suits to violations that
were repeated in the past or ongoing at the time of the complaint. 66 F. Supp.
3d 875, 895–902 (S.D. Tex. 2014); see also 42 U.S.C. § 7604(a)(1) (allowing suit
if defendant caused “repeated” violations or is “in violation”). It went on to rule
that even if every alleged violation were actionable, it would decline to assess
a civil penalty against Exxon. 66 F. Supp. 3d at 904. A panel of this court
vacated and remanded, concluding that the district court had too narrowly
analyzed actionability and three of the factors (duration, seriousness, and the
economic benefit of noncompliance) courts must consider in assessing a civil
penalty. 824 F.3d 507, 514 (5th Cir. 2016); see also 42 U.S.C. § 7413(e)(1)
(enumerating penalty factors).
      On remand, the district court determined that the 16,386 days of
violations alleged in Counts I–V were actionable. And after reconsidering the
penalty factors, the district court imposed a $19.95 million civil penalty. Exxon
appeals, attacking the judgment on three fronts: standing, affirmative
defenses, and penalty factors.
                                        II.
      Congress granted “any person” the right to sue under the Clean Air Act.
42 U.S.C. § 7604(a). But that does not mean that any person can always bring
such a suit. The Constitution limits congressional grants of federal court
jurisdiction. Hodgson v. Bowerbank, 9 U.S. (5 Cranch) 303, 304 (1809) (“Turn
to the article of the constitution of the United States, for the statute cannot
extend the jurisdiction beyond the limits of the constitution.”). Those limits
include Article III’s case-or-controversy requirement, which, among other
things, requires that the plaintiff have standing. Lujan, 504 U.S. at 560–61.
And unlike qui tam relators bringing False Claims Act cases, who have
                                         4
    Case: 17-20545     Document: 00515508326     Page: 5   Date Filed: 07/29/2020



                                  No. 17-20545
standing via the government’s injury because their entitlement to a bounty is
a partial assignment of the claim to the relator, Vt. Agency of Nat. Res. v.
United States ex rel. Stevens, 529 U.S. 765, 773–74 (2000), citizens suing under
the bountyless environmental statutes must meet the standing requirement in
their own right, Laidlaw, 528 U.S. at 180–81 (explaining in Clean Water Act
citizen suit that “the relevant showing for purposes of Article III standing . . .
is not injury to the environment but injury to the plaintiff”). Plaintiffs thus
must show an injury, traceable to the defendant’s challenged conduct, that will
be redressed by a favorable decision. Lujan, 504 U.S. at 560–61.
                                       A.
      As a threshold matter, Plaintiffs argue that because the prior panel
reached the merits, it must have determined it had jurisdiction. If that is the
case, then Plaintiffs’ standing is the binding law of the case.        See Todd
Shipyards Corp. v. Auto Transp., S.A., 763 F.2d 745, 750 (5th Cir. 1985) (“The
law of the case doctrine . . . generally precludes reexamination of issues of law
or fact decided on appeal, either by the district court on remand or by the
appellate court itself on a subsequent appeal.”).
      But we cannot assume that the prior panel implicitly decided standing.
Because Article III standing goes to our subject matter jurisdiction, broad
applications of the law of the case doctrine are inappropriate. See Propes v.
Quarterman, 573 F.3d 225, 228 (5th Cir. 2019) (quoting 18B CHARLES ALAN
WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE § 4478.5, at 790 (2d ed.
2002)). For that reason, a later panel cannot “defer to the prior panel’s exercise
of jurisdiction as correct where the issue was neither raised by the parties nor
addressed by the court.” USPPS, Ltd. v. Avery Dennison Corp., 647 F.3d 274,
284 (5th Cir. 2011). Exxon’s brief to the original panel did include a footnote
disputing that Plaintiffs had standing. But the footnote went on to say that
Exxon was not disputing the issue because the district court’s original decision
                                        5
     Case: 17-20545      Document: 00515508326         Page: 6    Date Filed: 07/29/2020



                                      No. 17-20545
found no repeated and ongoing violations to support penalties. The prior
panel’s decision makes no mention of standing, and we cannot infer from a
single, equivocating footnote on the issue that the panel resolved standing
without saying so.
                                            B.
       We thus must address standing. The main legal dispute is whether
Plaintiffs must prove standing for each violation they alleged.
       An explanation of interaction between Clean Air Act claims, violations,
and penalties is needed to understand the parties’ dispute. The Act provides a
cause of action—that is, a claim—only for repeated violations of a particular
emission standard. 42 U.S.C. § 7604(a)(1); Env’t Tex., 824 F.3d at 518–19.
That means a plaintiff must assert at least two violations of the same standard
in order to allege a claim. Once that threshold is met, however, there is no
ceiling on how many violations of that emission standard a plaintiff may pack
into that claim. And a “penalty may be assessed for each day of violation.” 42
U.S.C. § 7413(e)(2). There is a cap on the penalty for each day of violation:
$32,500 or $37,500 in this case, depending on when the violation occurred. 2
Consequently, if Plaintiffs could sue only for 100 days of violations, they could
at most recover roughly $3.5 million. In light of the more than 16,000 days of
violations found in this case, the statutory cap exceeded $600 million. Thus
the dispute about whether Plaintiffs must demonstrate standing for each
violation.



       2The EPA can seek no more than the per-day maximum when it seeks civil penalties.
42 U.S.C. § 7413(b); see also 40 C.F.R. § 19.4 (showing increases in section 7413(b)’s
maximum to adjust for inflation). But although citizen suits may seek a penalty for “each
day of violation,” the Clean Air Act does not expressly limit citizen suits to the per-day
maximum. See 42 U.S.C. § 7413(e). It differs in that way from the Clean Water Act. See 33
U.S.C. §§ 1319(d), 1365(a). Despite this textual incongruity, some courts apply the per-day
maximum to Clean Air Act citizen suits. See, e.g., Pound v. Airosol Co., 498 F.3d 1089, 1095
(10th Cir. 2007). Plaintiffs in this case do not deny that the per-day maximum applies.
                                             6
    Case: 17-20545     Document: 00515508326     Page: 7    Date Filed: 07/29/2020



                                  No. 17-20545
      Plaintiffs argue that although they must prove standing for each Clean
Air Act claim (that is, group of violations of a particular emission standard),
there is not a separate standing inquiry for each violation asserted as part of
that claim. But what we have just explained—that Clean Air Act penalties are
tied to violations, not the broader claims—refutes this position. Plaintiffs’
argument thus runs up against the principle that one injury does not entitle a
litigant to right other wrongs that did not injure it. Assuming that Plaintiffs’
members’ injuries were traceable to some of Exxon’s violations, that does not
mean they “possess by virtue of that injury the necessary stake in litigating
conduct of another kind, although similar, to which [they have] not been
subject.” Blum v. Yaretsky, 457 U.S. 991, 999 (1982). This principle typically
arises in suits against the government, preventing plaintiffs with standing to
challenge one facet of a regulatory scheme from challenging the whole
regulatory scheme. See, e.g., id. at 100–01; Legacy Cmty. Health Servs., Inc. v.
Smith, 881 F.3d 358, 366–70 (5th Cir. 2018). But because it rests on Article
III’s case-or-controversy requirement, it applies to this suit too.
      An example with an obvious answer shows why it must generally be true
that a plaintiff needs standing for each violation for which it seeks a penalty.
Assume that a citizen moved from Florida to a Baytown neighborhood near the
Exxon complex in 2005.       That citizen would not have standing to assert
violations that occurred in 2004. So Clean Air Act plaintiffs cannot seek
penalties for a particular violation if they would lack standing to sue for that
violation in a separate suit, any more than a plaintiff with the “right to
complain of one administrative deficiency” can “bring the whole structure of
state administration before the courts for review.” Lewis v. Casey, 518 U.S.
343, 358 n.6 (1996).
      Admittedly, no court appears to have found standing for some Clean Air
Act violations but not others, and that gives us some pause. Numerous cases
                                        7
    Case: 17-20545     Document: 00515508326      Page: 8   Date Filed: 07/29/2020



                                  No. 17-20545
have instead recognized standing in environmental citizen suits without
separate analyses for each violation. In Laidlaw, for instance, a Clean Water
Act defendant violated its mercury discharge limits on 489 occasions. 528 U.S.
at 176. The Court did not parse one day of violations from another in holding
that the plaintiff had standing. See id. at 180–88. Neither did this court when
we analyzed standing to sue under the Clean Air Act for 625 days of emissions
violations at a refinery near the one in this case. Texans United for a Safe
Econ. Educ. Fund v. Crown Cent. Petroleum Corp., 207 F.3d 789, 791 n.4 (5th
Cir. 2000).
      But these other cases do not involve the number and variety of violations
that this case does (24 different pollutants). That explains why in this case,
unlike in Laidlaw and Texans United, the standing inquiry is not one-size-fits-
all. Citizens suits under the environmental laws typically allege injuries from
discharges or emissions of one or two pollutants exceeding one or two emissions
standards, all in the same manner.          See, e.g., Laidlaw, 528 U.S. at 176
(recounting defendant’s discharge of mercury, in excess of its permitted
allotment, from its wastewater treatment plant into a river); Texans United,
207 F.3d at 791 (observing that defendant exceeded federal emissions limits
for sulfur dioxide and hydrogen sulfide); Sierra Club v. Tenn. Valley Auth., 430
F.3d 1337, 1340–41 (11th Cir. 2005) (analyzing standing to sue for emitting
smoke that was darker than maximum opacity limits permitted); Friends of
the Earth, Inc. v. Gaston Copper Recycling Corp., 204 F.3d 149, 153 (4th Cir.
2000) (noting plaintiffs’ allegation that defendant regularly exceeded discharge
limits during releases into a lake). That the plaintiffs in those cases repeatedly
suffered the same injury resulting from a series of similar discharges does not
mean that a plaintiff injured by one violation can automatically challenge all
a defendant’s violations.


                                        8
     Case: 17-20545       Document: 00515508326         Page: 9     Date Filed: 07/29/2020



                                       No. 17-20545
       Another difference is that in each of the cases on which Plaintiffs rely,
there was no doubt that the pollutant emitted could cause the alleged injury.
The Laidlaw plaintiffs, for instance, asserted injuries to their aesthetic and
recreational interests because the defendant’s discharges polluted a river that
they otherwise would have enjoyed. 528 U.S. at 183–84. Plaintiffs, by contrast,
assert a variety of aesthetic and health-related injuries, allegedly traceable to
24 different pollutants emitted in a variety of ways (flaring, leaks, workplace
accidents, etc.). The impact of those different violations varied greatly. Count
I, for instance, alleges violations of a prohibition on upset—that is, unplanned
or accidental—emissions. Because upset emissions are not authorized in any
amount, each pollutant emitted during an upset event is a violation, regardless
of how small the emission may have been. As the district court observed, that
means Exxon’s thousands of violations include accidents as minor as smoke
caused by plugging in an extension cord and a fire in a cigarette butt can that
lasted one minute. Both accidents lasted “0.0 hours” and emitted 0.01 pounds
of carbon monoxide and 0.01 pounds of nitrous oxide.                         By Plaintiffs’
calculations, that meant a total of four days of violations. 3
       To be sure, many of Exxon’s emissions violations were of a serious
magnitude.      Some flaring events and leaks lasted for hours and spilled
thousands of pounds of harmful pollutants into the air. But because of the
great variety of the challenged emissions—both in terms of type and scale—we
cannot say that Plaintiffs’ proving standing for some violations necessarily
means they prove standing for the rest.




       3 Count II also alleged violations of emissions limits on more than a dozen pollutants,
for some of which there is no authorized amount. So like Count I, Count II includes violations
of 0.0 pound-per-hour emissions limits.
                                              9
   Case: 17-20545     Document: 00515508326     Page: 10   Date Filed: 07/29/2020



                                 No. 17-20545
                                       C.
      Having decided that Clean Air Act plaintiffs must prove standing for
each violation in support of their claims, we now examine whether these
plaintiffs have done so. Before doing so, we emphasize it does not follow from
the need to establish standing for each violation that separate proof of standing
is needed for each violation. As we have discussed, many courts—including
our court and the Supreme Court—have allowed the same testimony to support
standing for multiple violations (just not the number and variety of violations
at issue here).    And, as always, a factfinder may rely on circumstantial
evidence and draw reasonable inferences from the evidence. Gaston Copper,
204 F.3d at 163.
      Because this case was tried, Plaintiffs needed to prove standing by a
preponderance of the evidence. See Lujan, 504 U.S. at 561. A factual finding
that a plaintiff met that burden is reviewed for clear error. Department of
Commerce v. New York, 139 S. Ct. 2551, 2565 (2019); In re Deepwater Horizon,
739 F.3d 790, 805 (5th Cir. 2014); Cole v. Gen. Motors Corp., 484 F.3d 717, 721
(5th Cir. 2007).
      We address standing’s three requirements in turn.
                                       1.
      Plaintiffs easily demonstrated that their members were injured. They
put on testimony from four of their members, which the district court credited.
Here is a sampling. Sharon Sprayberry, who lived in Baytown from 2004
through 2012, could see flares, smoke, and haze coming from the Exxon
complex from her house. She experienced respiratory problems when she lived
in Baytown and does not return to visit friends because the last time she did,
the air quality made it hard to breathe. Richard Shae Cottar, who lived a
quarter mile from the complex from April 2010 through September 2012, could
also see emissions from the Exxon complex and ultimately moved two miles
                                       10
   Case: 17-20545     Document: 00515508326      Page: 11   Date Filed: 07/29/2020



                                  No. 17-20545
away out of concern for his family’s health and safety. He likes to take his
family to visit a nature center next to the Exxon complex, but he leaves
whenever he sees emissions. Marilyn Kingman heads to Baytown a few times
a week to run errands, recreate, and go to church. But she’s scared of what
she smells coming from the complex and limits her grandchildren’s outdoor
activities in Baytown whenever she smells odors or sees haze. Diane Aguirre
Dominguez lived in Houston but regularly visited her parents in Baytown until
she moved in March 2013.       She is a runner, but she stopped running in
Baytown because it hurt her throat and made it hard to breathe.
      In sum, throughout the claims period, at least one of Plaintiffs’ members
regularly saw flares, smoke, and haze coming from the complex; smelled
chemical odors; suffered from allergy-like or respiratory problems; feared for
their health; refrained from outdoor activities; or moved away. Each of those
experiences was an Article III injury.       See Laidlaw, 528 U.S. at 183–84
(interference with recreational activity); Texans United, 207 F.3d at 792
(“breathing and smelling” polluted air); Sierra Club, Lone Star Chapter v.
Cedar Point Oil Co. Inc., 73 F.3d 546, 557 (5th Cir. 1996) (unpleasant sights
and smells of pollution); Sierra Club v. EPA, 762 F.3d 971, 977 (9th Cir. 2014)
(“credible threat to the plaintiff’s physical well-being from airborne pollutants”
(quoting Hall v. Norton, 266 F.3d 969, 976 (9th Cir. 2001)). Plaintiffs have
thus met standing’s first requirement. See Summers v. Earth Island Inst., 555
U.S. 488, 494 (2009) (noting that organizations can establish standing through
a member).
                                        2.
      The next question is whether the injuries these individuals suffered are
traceable to the violations. This is the crux of the dispute. And while Plaintiffs
view traceability too loosely in contending that proving it for one violation


                                       11
   Case: 17-20545     Document: 00515508326      Page: 12   Date Filed: 07/29/2020



                                  No. 17-20545
proves it for all, Exxon views this element too strictly when it comes to how
specific the proof must be.
      Exxon argues that Plaintiffs cannot trace any of their injuries to
violations except for those occurring during five “correlated” events. These are
five instances when one of Plaintiffs’ members linked a particular violation to
a particular injury suffered on a particular day. One member, for instance,
took a video of an emissions event that woke him up in the middle of the night,
then checked Exxon’s reported emissions and linked what he had seen, heard,
and smelled to the report Exxon filed after the event.
      Requiring proof that specific is not consistent with the traceability
requirement, which requires less of a causal connection than tort law (and even
tort causation would not require such specific proof). See Gaston Copper, 204
F.3d at 161 (“[T]he ‘fairly traceable’ standard is ‘not equivalent to a
requirement of tort causation.’” (quoting Pub. Interest Research Grp. of N.J. v.
Powell Duffryn Terminals, Inc., 913 F.2d 64, 72 (3d Cir. 1990)). After all, the
standard is that the injury be fairly traceable to the challenged conduct, not
definitively so. See, e.g., Laidlaw, 528 U.S. at 180; Allen v. Wright, 468 U.S.
737, 751 (1984). Indeed, our court has already rejected Exxon’s argument:
Clean Air Act plaintiffs need not “connect the exact time of their injuries with
the exact time of an alleged violation.” Texans United, 207 F.3d at 793.
      Traceability instead requires something more than conjecture (“The
Exxon complex in Baytown emits pollutants, and I live in Baytown”) but less
than certainty (“I was outside the Baytown complex on November 15, between
1:00 and 5:00 pm, at which time hydrogen sulfide was emitted, and I recall my
throat feeling sore even though it did not feel sore earlier in the day”). We have
described the showing as requiring evidence that the defendant’s violations
were of a type that “causes or contributes to the kinds of injuries alleged by the


                                       12
    Case: 17-20545       Document: 00515508326          Page: 13     Date Filed: 07/29/2020



                                       No. 17-20545
plaintiffs.” 4 Cedar Point, 73 F.3d at 557 (quoting Powell Duffryn, 913 F.2d at
72); see also Friends of the Earth, Inc. v. Crown Cent. Petroleum Corp., 95 F.3d
358, 360–61 (5th Cir. 1996) (same).
       With these general principles in mind, we can address whether Plaintiffs
demonstrated traceability. The district court made findings relevant to this
question: Plaintiffs’ members’ observational injuries—seeing flares, smoke,
and haze—were obviously traceable to Exxon because those visual blights
originated from the Baytown complex. Chemical odors could likewise be traced
to Exxon because they got stronger when Plaintiffs’ members approached or
happened to be downwind from the complex. Seeing flares, smoke, and haze,
as well as smelling chemical odors, made Plaintiffs’ members fear for their
health, which in turn made them refrain from outdoor activities or move away
from the complex. The chemical odors could be traced to the Exxon complex
because they got stronger when the wind blew in the direction of a member’s
home or when a member drove closer to the complex. And because members’




       4 Exxon does not question the vitality of Cedar Point or our other decisions applying
this standard, but Judge Oldham’s opinion does. And while he notes that this standard
originated in the Third Circuit, neither that court nor others with a similar approach have
concluded that subsequent Supreme Court decisions require something different. In order to
do so, we would have to find not just that Supreme Court decisions since 1996 have cast some
doubt on Cedar Point, but that they mark an “unequivocal” change in the governing law.
Gruver v. La. Bd. of Supervisors, 959 F.3d 178, 181 (5th Cir. 2020).
        In fact, the only subsequent Supreme Court standing decision involving a citizen suit
is at odds with a tightened, tort-like traceability standard that would require directly
connecting a plaintiff’s injury to a specific day’s discharge. In Laidlaw, the Court recognized
standing for a Friend of the Earth member who said she no longer “picnicked, walked,
birdwatched, and waded in and along the” polluted river because “she was concerned about
harmful effects from discharged pollutants.” 528 U.S. at 182. Her testimony was not more
specific than that; she did not, for example, tie her concerns to discharges occurring on
particular days. Indeed, the Laidlaw dissent criticized the Court for recognizing standing
based on “unsupported and unexplained affidavit allegations of ‘concern.’” Id. at 714 (Scalia,
J., dissenting). Laidlaw thus reiterates that the “fairly traceable” requirement does not
require tort-like causation with its proximate cause requirement.

                                             13
   Case: 17-20545     Document: 00515508326      Page: 14   Date Filed: 07/29/2020



                                  No. 17-20545
physical symptoms improved when they moved away from the complex, those
injuries were traceable to Exxon too.
      The district court also observed—correctly as we have already
explained—that traceability does not require Plaintiffs to draw a causal
connection between their members’ injuries and specific incidents on
particular days. Just as the would-be fishermen, hikers, and bird watchers in
Laidlaw did not have to connect their injury to specific days when discharges
into the river occurred, see 528 U.S. at 183–84, a person living near a refinery
who cannot “enjoy[] . . . their surroundings” because of emissions need not
connect their injuries to the “exact dates” when violations happened, see
Texans United, 207 F.3d at 792–93.
      But despite the district court’s sound reasoning, we must remand due to
our holding that Plaintiffs needed to prove standing for each violation. The
district court outlined in general terms how Exxon’s violations had injured
Plaintiffs’ members; it did not asses traceability as to each violation. That is
necessary because it is not apparent that all of Exxon’s violations were capable
of causing the types of injuries Plaintiffs’ members suffered.
      To address that problem and establish traceability on remand, Plaintiffs
must make two showings. First, that each violation in support of their claims
“causes or contributes to the kinds of injuries” they allege. Cedar Point, 73
F.3d at 557 (quoting Powell Duffryn, 913 F.2d at 72). Given the district court’s
findings regarding injury and traceability, a violation will satisfy that standard
if it (1) created flaring, smoke, or haze; (2) released pollutants with chemical
odors; or (3) released pollutants that cause respiratory or allergy-like
symptoms.
      Second, Plaintiffs must demonstrate the existence of a “specific
geographic or other causative nexus” such that the violation could have
affected their members.     Cedar Point, 73 F.3d at 558 n.24; cf. Center for
                                        14
    Case: 17-20545    Document: 00515508326      Page: 15   Date Filed: 07/29/2020



                                  No. 17-20545
Biological Diversity v. EPA, 937 F.3d 533, 538–39 (5th Cir. 2019) (holding that
plaintiffs could not establish injury based on their general use of parts of the
Gulf of Mexico to challenge drilling permits for specific areas of that vast body
of water). In Clean Water Act cases, for example, the nexus requirement
means that a plaintiff significantly downstream from the defendant must do
more than point to the defendant’s having discharged pollutants upstream to
show traceability. Cedar Point, 73 F.3d at 558 n.24; see also, e.g., Crown Cent.,
95 F.3d at 361–62 (finding that plaintiffs eighteen miles downstream lacked
evidence of discharges’ range of impact such as water samples or expert
testimony). That said, there is no need for evidence of geographic range when
plaintiffs “sit[] squarely in the discharge zone of a polluting facility” such that
their proximity speaks for itself. Gaston Copper, 204 F.3d at 162.
      In making this geographic nexus inquiry, the district court should
distinguish between two kinds of violations. On the one hand, there were
small-magnitude emissions events that constituted violations only because
Exxon’s permits established zero-emissions standards. For these events, the
district court must decide whether evidence shows that the emitted pollutants
could have reached beyond the Exxon complex into the offsite areas of Baytown
where Plaintiffs’ members lived and recreated. It is possible—particularly
given the size of the Exxon complex (3,400 acres),—that pollutants emitted in
a small quantity could have dissipated before leaving Exxon grounds. See Ctr.
for Biological Diversity, 937 F.3d at 545 (noting that not only “the proximity of
the source and the injury” but also “whether discharges will evaporate or
become diluted” bears on the standing inquiry). We repeat, though, that there
is no need for “scientific certainty.” Save Our Community v. EPA, 971 F.2d
1155, 1161 (5th Cir. 1992) (quoting Powell Duffryn, 913 F.2d at 72). If the
district court finds by a preponderance of the evidence that an emission was
large enough that it could have sent pollutants in discernible quantities—that
                                        15
    Case: 17-20545       Document: 00515508326          Page: 16     Date Filed: 07/29/2020



                                       No. 17-20545
is, enough to cause chemical odors, allergy symptoms, or respiratory
symptoms 5—across the fence surrounding the Baytown complex, Plaintiffs will
have standing to recover a civil penalty for that emission. They need not offer
direct evidence that their members actually inhaled pollutants from each
emission.
       But other violations involve Exxon’s releasing pollutants in excess of
nonzero emissions limits. For emissions that exceeded those thresholds, it is
an easier inference that the pollutants escaped the Baytown complex. The
same is true for emissions of pollutants that, though not permitted in any
amount, were nevertheless of a “reportable quantity” under state regulations.
See 30 TEX. ADMIN. CODE § 101.1(89). While it is not clear that emissions of a
trace amount of pollutants could have reached outside the Exxon complex to
affect Plaintiffs’ member, it is reasonable to conclude that emissions in excess
of 5,000 pounds of carbon monoxide or 500 pounds of sulfur dioxide—the
reportable thresholds for those pollutants, id. § 101.1(89)(A)(i)(III)(-d-); 40
C.F.R. pt. 355, app. A—could have. And because Plaintiffs’ members lived and
recreated in immediate proximity to the Exxon complex, they were “squarely
in the discharge zone” for emissions of those quantities. Gaston Copper, 204
F.3d at 162.
       Finally, we note that the geographic nexus inquiry is unnecessary for
any violation that could have caused or contributed to flaring, smoke, or haze,
even if the emission was of a small magnitude. Plaintiffs’ members could
undoubtedly see—as they said they did in the testimony the district court




       5  Because there is some evidence on these topics—for instance, Plaintiffs’ expert
Edward Brooks testified about the levels of sulfur dioxide and hydrogen sulfide necessary to
cause adverse health effects,—a remand is appropriate for the district court to decide whether
it is credible and sufficient to meet Plaintiffs’ burden.
                                             16
   Case: 17-20545    Document: 00515508326      Page: 17   Date Filed: 07/29/2020



                                 No. 17-20545
credited—flares, smoke, and haze from their homes and other areas outside
the Exxon complex. That evidence is enough for these violations.
      Under the above rubric, the district court’s findings support traceability
for a substantial number of Exxon’s violations.      Many of Count I’s upset
emissions and Count II’s excessive emissions caused flaring, and the violations
in Count IV consist of flaring events that caused excessive smoke. Also, each
of the 241 reported events caused multiple days of violations.
      A limited remand is needed, however, for the district court to determine
what other violations could have contributed to Plaintiffs’ members’ injuries
and then tabulate its findings. This is no doubt an arduous task, but we do not
require line-by-line findings for the thousands of violations. When consistent
with the principles we have outlined, the court may group violations by type
and magnitude in making its findings.
      The following should guide the district court’s inquiry:
      1. For any violation that could cause or contribute to flaring, smoke, or
         haze, the district court’s findings have established traceability. The
         district court need only decide which violations fall within this
         category.

      2. For violations that could not contribute to flaring, smoke, or haze, the
         district court should first consider whether the pollutant emitted
         could cause or contribute either to (a) chemical odors or (b) allergy-
         like or respiratory symptoms. If so, the district court will conduct the
         geographic nexus inquiry described above, finding it satisfied if the
         emission (i) violated a nonzero emissions standard, (ii) had to be
         reported under Texas regulations, or (iii) is otherwise proven to be of
         sufficient magnitude to reach Baytown neighborhoods outside the
         Exxon complex in quantities sufficient to cause chemical odors,
         allergy-like symptoms, or respiratory symptoms.

                                       3.
      Because the evidence supports the district court’s findings of injury and
traceability for a number of the violations, we proceed to the final standing

                                       17
   Case: 17-20545     Document: 00515508326       Page: 18   Date Filed: 07/29/2020



                                   No. 17-20545
requirement: redressability. Exxon argues that Plaintiffs failed to prove that
civil penalties would “likely” redress their members’ injuries. Lujan, 504 U.S.
at 561.
       But when violations are “ongoing at the time of the complaint,” civil
penalties redress injuries caused by those violations because they “encourage
defendants to discontinue current violations and deter them from committing
future ones.” Laidlaw, 528 U.S. at 186, 188. The idea is that “a defendant
once hit in its pocketbook will surely think twice before polluting again.” Id at
186.
       The question, then, is whether Exxon continued to commit violations
after the plaintiffs filed suit.   Plaintiffs sued in December 2010 and seek
penalties for violations that occurred through September 2013.           It seems
straightforward that this almost three-year postsuit continuation of
wrongdoing establishes redressability.      See, e.g., id. at 176–77 (finding
redressability when plaintiffs sued in 1992 for violations that continued
through 1995); Gaston Copper, 204 F.3d at 163 (finding redressability when
hundreds of violations occurred after the suit was filed).
       In the face of this authority, Exxon raises a novel argument: it contends
its violations are undeterrable because they do not arise from a single “root
cause.” Penalizing Exxon for past violations will not prevent future violations,
the argument goes, because it is impossible to fix every possible cause of
violations. Even if Exxon fixes the problems that caused its past violations,
new issues will inevitably lead to future violations. This case thus presents
the rare circumstance according to Exxon, when “the deterrent effect of a claim
for civil penalties becomes so insubstantial or so remote that it cannot support
citizen standing.” Laidlaw, 528 U.S. at 186.
       Exxon overstates the redressability requirement. Civil penalties need
not completely prevent future violations. It is enough for the Plaintiffs to show
                                       18
   Case: 17-20545        Document: 00515508326    Page: 19    Date Filed: 07/29/2020



                                   No. 17-20545
that Exxon’s violations are susceptible to a reduction in frequency or
magnitude. See Massachusetts v. EPA, 549 U.S. 497, 524 (2007) (“While it may
be true that regulating motor-vehicle emissions will not by itself reverse global
warming, it by no means follows that we lack jurisdiction to decide whether
EPA has a duty to take steps to slow or reduce it.”).
      There is a glaring problem with the idea that Exxon could not have
reduced its emissions violations after the filing of this suit: Exxon has done
just that. Exxon steadily and substantially reduced the rate and magnitude of
emissions violations throughout the claims period.           Annualized violations
declined from roughly 300 tons of emissions in 2010 to roughly 100 tons by
September 2013.         The three-year average of emissions violations at the
Baytown complex shows even more success: it went from about 700 tons/year
from 2008–10 all the way down to just over 100 tons/year for 2011–13. What
is more, Exxon agreed with state regulators in a February 2012 settlement to
undertake projects that would substantially reduce emissions of several
different pollutants.
      Even if Exxon cannot address every “root cause” of its emissions
violations, it has implemented measures that drastically reduced those
violations. The district court thus correctly found that Plaintiffs’ injuries are
redressable.
                                        III.
      Next are Exxon’s affirmative defenses. The district court did not need to
consider them the first time around because it declined to impose civil
penalties. Exxon reasserted two on remand, an “Act of God” defense and a
statutory no-fault defense, but the district court rejected both. Plaintiffs have
standing for at least some of the violations that Exxon asserts the defenses
against: at a minimum, many of the challenged violations involved flaring.
Some of that flaring occurred during the Hurricane Ike shutdown, the subject
                                        19
   Case: 17-20545     Document: 00515508326      Page: 20   Date Filed: 07/29/2020



                                  No. 17-20545
of the Act of God defense, and Exxon also contends its statutory defenses apply
to some flaring. So we will address Exxon’s defenses.
                                       A.
      Exxon asserted the Act of God defense under the Texas Water Code. See
TEX. WATER CODE § 7.251. The defense excuses emissions violations that were
“caused solely by an Act of God, war, strike, riot, or other catastrophe.” Id.
Exxon argues that Hurricane Ike was such an occurrence and that Ike caused
10 reported events, resulting in 199 days of violations.
      The district court rejected the Act of God defense because it concluded it
is not part of Texas’s state implementation plan (SIP). A brief background on
SIPs is in order. Under the Clean Air Act, each state submits an SIP for EPA
approval.    42 U.S.C. § 7410.   The SIPs detail how the state will achieve
compliance with National Ambient Air Quality Standards.            See generally
Luminant Generation Co. v. EPA, 675 F.3d 917, 921–22 (5th Cir. 2013). Once
approved, a state must seek EPA approval to modify its SIP. Tenn. Valley
Auth., 430 F.3d at 1346; see 42 U.S.C. § 7410(n)(1). That is because when the
EPA approves a SIP, it becomes federal law. Safe Air for Everyone v. EPA, 488
F.3d 1088, 1096–97 (9th Cir. 2007). Unless an SIP authorizes a state-law
defense, the defense is not available in a Clean Air Act suit. Tenn. Valley Auth.,
430 F.3d at 1346.
      Texas’s SIP, as approved by the EPA in 1972, contains an Act of God
defense.    It incorporates part of the Texas Clean Air Act, see 40 C.F.R.
§ 52.2270(e), which included the following provision when the SIP was
approved: “The liabilities which would otherwise be imposed by this Act
. . . shall not be imposed due to any violation caused by an act of God . . . or
other catastrophe.” TEX. REV. CIV. STAT. art. 4477-5, § 4.05 (West 1976). But
that provision was repealed in 1989. Act of June 14, 1989, 71st Leg., ch. 678,
§ 13(1), 1989 TEX. SESS. LAW SERV. 3165 (West). Today, the Texas Clean Air
                                       20
   Case: 17-20545     Document: 00515508326      Page: 21   Date Filed: 07/29/2020



                                  No. 17-20545
Act’s “enforcement mechanisms” are codified in the Water Code, see BCCA
Appeal Grp., Inc. v. City of Houston, 496 S.W. 1, 4–5 (Tex. 2016), which has a
defense similar to the old one in the Texas Clean Air Act: “If a person can
establish that an event that would otherwise be a violation . . . was caused
solely by an act of God . . . or other catastrophe, the event is not a violation
. . . .” TEX. WATER CODE § 7.251. But the Water Code provision never made its
way directly into Texas’s SIP.
      Exxon thus blundered by citing the Water Code for the Act of God
defense. But the Water Code defense is nearly identical to the repealed Texas
Clean Air Act provision, which the EPA approved as part of the SIP long before
it left the statute books. The Texas SIP—the governing federal law under the
Clean Air Act—thus incorporates an Act of God defense. Exxon’s ability to
assert the defense should not turn on its failure to cite the decades-old statute,
which was made part of the SIP, rather than its current statutory home. We
remand for findings on whether Exxon proved its Act of God defense for the
relatively small number of violations occurring during Hurricane Ike.
                                       B.
      The Texas SIP also includes affirmative no-fault defenses to liability for
specific types of emissions. 40 C.F.R. § 52.2270(c) (incorporating TEX. ADMIN.
CODE § 101.222). One defense, for instance, applies to “non-excessive upset
events,” provided the violator can show that it met each of eleven criteria—
they generally show that the violator was not at fault and that the violation
was not particularly serious. TEX. ADMIN CODE § 101.222(b).
      Exxon pursued some of these no-fault defenses on remand. In support,
it submitted 200 paragraphs of proposed findings. Those paragraphs included




                                       21
    Case: 17-20545      Document: 00515508326         Page: 22    Date Filed: 07/29/2020



                                     No. 17-20545
brief descriptions of 97 emissions events, and references to the reports and trial
testimony of experts. 6
      The district court ruled that Exxon failed to meet its burden because it
did not identify evidence establishing it met the relevant criteria for each
individual emissions event. It characterized Exxon as having “only provided a
general citation to the testimony and record.” That characterization was not
unreasonable. The trial testimony Exxon cited did not examine particular
events; it instead opined that all the criteria were met for each violation, across
the board. And Exxon did not pinpoint pages of the expert report, instead
referring to hundreds of pages of reports in their entirety.
      Exxon responded with a Rule 52(b) motion to amend the judgment, to
which it attached an exhibit purporting to more specifically cite the portions of
expert reports and testimony pertinent to each of the 97 events. But that
exhibit just copied and pasted identical references to voluminous expert
testimony and reports into each entry for each emissions event. Some of that
evidence had no bearing on the emissions events for which it purportedly
proved a defense.
      The district court rejected Exxon’s 52(b) motion because the motion did
not do anything Exxon could not have done in its proposed findings. We affirm
that rejection for an alternative reason, the same reason we affirm the district
court’s original rejection of Exxon’s section 101.222 defenses: “Judges are not
ferrets!” Nicholas Acoustics & Specialty Co. v. H&M Const. Co., 695 F.2d 839,
847 (5th Cir. 1983); see also Chavez v. Sec. Fla. Dep’t of Corrections, 647 F.3d
1057 (11th Cir. 2011) (“[D]istrict court judges are not required to ferret out



      6   Exxon also alluded to the Texas Commission on Environmental Quality’s
determination that Exxon met the criteria for each event. But the district court found that
the state’s determination was “not sufficient” to meet Exxon’s burden of proof, a finding
Exxon does not challenge.
                                            22
   Case: 17-20545       Document: 00515508326       Page: 23   Date Filed: 07/29/2020



                                  No. 17-20545
delectable facts buried in a massive record.”). We defer to the district court’s
“broad discretion in managing [its] docket,” Sims v. ANR Freight Sys., Inc., 77
F.3d 846, 849 (5th Cir. 1996), which permits a district court to refuse to do
litigants’ work for them.
                                       IV.
      Lastly, Exxon challenges the penalty the district court imposed.             It
argues that the district court erred in reconsidering all three factors on which
the prior panel remanded—economic benefit, duration, and seriousness—as
well as in declining to consider Exxon’s argument on “such other factors as
justice may require.”
      Because we remand for the district court to determine the number of
violations for which Plaintiffs have standing, as well as whether Exxon proved
its Act of God defense for any violations, the court will also have to reassess
the penalties.   It thus does not make sense to address Exxon’s penalty
arguments now. It is worth noting that however many violations the court
finds Plaintiffs have standing to pursue, the overall number of violations at the
Baytown complex remains relevant as part of “the violator’s full compliance
history” that a court considers in assessing the amount of each penalty within
the statutory range. 42 U.S.C. § 7413(e)(1). We express no opinion about the
extent to which a reduction in the number of violations should affect, if at all,
the total penalty imposed.
                                  *     *       *
      We VACATE the district court’s judgment and REMAND for the limited
purpose of allowing the district court to make additional findings on
traceability and the Act of God defense. The case will then be returned to this
panel.




                                       23
    Case: 17-20545     Document: 00515508326      Page: 24   Date Filed: 07/29/2020



                                  No. 17-20545
ANDREW S. OLDHAM, Circuit Judge, concurring in part, dissenting in part,
and concurring in the judgment:
      I agree that the district court’s judgment must be vacated, and that we
must remand the case for additional proceedings. I write separately to
emphasize that our precedents in this area are a mess. The majority admirably
attempts to make sense of them. But I’m afraid that task is too big for any
panel. Eventually, our en banc court should clean up this confusion.
                                         I.
      The mess started in 1990. That’s when the Third Circuit created a three-
part standard for determining traceability in citizen suits under the Clean
Water Act. See Pub. Interest Research Grp. of N.J., Inc. v. Powell Duffryn
Terminals Inc., 913 F.2d 64, 72 (3d Cir. 1990). Under Powell Duffryn, the
plaintiff must show:
      a defendant has 1) discharged some pollutant in concentrations
      greater than allowed by its permit 2) into a waterway in which the
      plaintiffs have an interest that is or may be adversely affected by
      the pollutant and that 3) this pollutant causes or contributes to the
      kinds of injuries alleged by the plaintiffs.
Ibid. It’s not obvious how the Third Circuit devised that standard because the
court cited nothing at all to support it. See ibid.
      For better or worse, we relied on Powell Duffryn’s ipse dixit in Sierra
Club, Lone Star Chapter v. Cedar Point Oil Co. Inc., 73 F.3d 546, 557–58 (5th
Cir. 1996). Oddly, our Cedar Point decision did not even cite—much less
analyze—the Supreme Court’s canonical decision on Article III standing in
Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992). Much of Cedar Point
contravenes Lujan and its progeny. Compare, e.g., Cedar Point, 73 F.3d at 556–
57 (embracing the plaintiffs’ theory of “threatened injury” without discussing
the requirement that it be “concrete,” “imminent,” and “certainly impending”),

                                        24
   Case: 17-20545     Document: 00515508326      Page: 25   Date Filed: 07/29/2020



                                  No. 17-20545
with Lujan, 504 U.S. at 567 nn.2–3 (requiring plaintiffs to establish a “concrete
injury” that was “imminent” and “certainly impending”), and Clapper v.
Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (similar). But even when Cedar
Point relied on the Third Circuit’s standard rather than Supreme Court
precedent, it recognized that “a literal reading of Powell Duffryn may produce
results incongruous with our usual understanding of the Article III standing
requirements.” 73 F.3d at 558 n.24. Therefore, Cedar Point utilized a more
amorphous approach to Article III standing that turned on things like whether
the relevant waterway is “large.” Ibid.
      The third prong of the Powell Duffryn-Cedar Point standard is the most
pernicious. It says that the plaintiff need only prove that the relevant pollutant
“causes or contributes to the kinds of injuries alleged by the plaintiffs.” Powell
Duffryn, 913 F.3d at 72 (emphasis added); see also Cedar Point, 73 F.3d at 557
(adopting this ipse dixit). That eliminates traceability altogether. Think about
it. Would we ever say: my house burned down; arsonists burn down houses;
therefore, an arsonist burned down my house? Of course not. My house could
have burned down because the wiring was faulty, I left the stove on, my dog
tipped over a candle, a bolt of lightning struck the roof, a litterbug’s cigarette
started a wildfire, or myriad other potential causes. Therefore, we would
require some sort of allegation of but-for causation linking the fire to the
arsonist. But Powell Duffryn-Cedar Point eliminates that. It’s enough to say
that someone has asthma; pollutant X can cause asthma; therefore, pollutant
X caused someone’s asthma. Cum hoc ergo propter hoc.
      Rather than recognize the fallacies inherent in Powell Duffryn-Cedar
Point, some courts have extended its illogic. For example, the Fourth Circuit
relied on both cases to hold that the “fairly traceable” standard is “not
equivalent to a requirement of tort causation.” Friends of the Earth, Inc. v.
                                       25
   Case: 17-20545     Document: 00515508326      Page: 26   Date Filed: 07/29/2020



                                  No. 17-20545
Gaston Copper Recycling Corp., 204 F.3d 149, 161 (4th Cir. 2000) (quotation
omitted). It is unclear what that sentence is supposed to mean. I suppose it
could mean that a plaintiff can establish traceability without establishing the
tort requirement of proximate causation. That’s true. See, e.g., Lexmark Int’l,
Inc. v. Static Control Components, Inc., 572 U.S. 118, 134 n.6 (2014)
(“Proximate causation is not a requirement of Article III standing, which
requires only that the plaintiff ’s injury be fairly traceable to the defendant’s
conduct.”).
      But some of our sister circuits also have eliminated but-for causation.
For example, the Sixth Circuit said: “In the nebulous land of ‘fairly traceable,’
where causation means more than speculative but less than but-for, the
allegation that a defendant’s conduct was a motivating factor in the third
party’s injurious actions satisfies the requisite standard.” Parsons v. U.S. Dep’t
of Justice, 801 F.3d 701, 714 (6th Cir. 2015). That’s much like Powell Duffryn,
which distinguished the “requirement of tort causation” from “scientific
certainty.” 913 F.2d at 72. And much like Powell Duffryn, Parsons cited exactly
nothing to support its ipse dixit. Also much like Powell Duffryn, Parsons makes
little sense. Asking whether a particular allegation is “more than speculative
but less than but-for,” Parsons, 801 F.3d at 714, is like asking whether a
particular product is more than a preponderance but less than defective. The
first is the plaintiff ’s burden; the second is the actual fact that the plaintiff
must prove.
      Our circuit already has recognized the constitutional problems posed by
the ever-growing mountain of ipse dixits and logical fallacies that comprise the
Powell Duffryn-Cedar Point-Gaston Copper-Parsons line of cases. Cedar Point
itself recognized its approach could generate “results [that are] incongruous
with our usual understanding of the Article III standing requirements.” 73
                                       26
    Case: 17-20545    Document: 00515508326      Page: 27   Date Filed: 07/29/2020



                                  No. 17-20545
F.3d at 558 n.24. And we’ve reiterated that concern in other cases. For
example, we’ve held that plaintiffs could not establish traceability by showing
that they “use[d] a body of water located three tributaries and 18 miles
‘downstream’ from” a polluting refinery. Friends of the Earth, Inc. v. Crown
Cent. Petroleum Corp., 95 F.3d 358, 361 (5th Cir. 1996); see also ibid. (“We are
persuaded that this case presents a situation in which Powell Duffryn’s focus
on the plaintiff ’s interest in the ‘waterway’ into which unlawful pollution flows
passes Article III bounds.”). We’ve also held that the Powell Duffryn-Cedar
Point-Gaston Copper-Parsons standard must be limited to “a case involving a
small body of water, close proximity, well-understood water currents, and
persistent discharges.” Ctr. for Biological Diversity v. EPA, 937 F.3d 533, 545
(5th Cir. 2019). And although we have at least one Clean Air Act case that
describes Cedar Point as “the law in this Circuit,” Texans United for a Safe
Economy Education Fund v. Crown Central Petroleum Corp., 207 F.3d 789, 793
(5th Cir. 2000), apparently we’ve never applied the Powell Duffryn-Cedar
Point-Gaston Copper-Parsons traceability standard to air pollution. (Indeed,
it’s quite awkward to do so because that standard turns on whether the
relevant waterway is “large”—an adjective that makes no sense as applied to
air.)
                                       II.
        Today’s panel confronted the unenviable task of making sense of the
Powell Duffryn-Cedar Point-Gaston Copper-Parsons line of cases; squaring it
with Crown Central, Center for Biological Diversity, and Texans United; and
then attempting to reconcile the whole mess with Article III of the
Constitution. I admire the majority’s efforts to square the circle. In my view,
however, it’s impossible.


                                       27
    Case: 17-20545     Document: 00515508326      Page: 28    Date Filed: 07/29/2020



                                   No. 17-20545
                                         A.
      Let’s start with the common ground between the majority and me. We
all agree that the Powell Duffryn-Cedar Point-Gaston Copper-Parsons line of
cases allows for something less than “tort-like . . . proximate cause” to establish
traceability. See ante, at 13 & n.4. Of course, that does not excuse the plaintiffs
from proving but-for causation.
      After all, the Supreme Court long has held that a plaintiff ’s injuries are
not fairly traceable without but-for causation. See, e.g., Allen v. Wright, 468
U.S. 737, 758 (1984) (holding that plaintiffs failed to establish traceability
because “it is entirely speculative . . . whether withdrawal of a tax exemption
from any particular school would lead the school to change its policies”—that
is, whether the tax exemption is the but-for cause of plaintiffs’ injuries); Duke
Power Co. v. Carolina Envtl. Study Grp., Inc., 438 U.S. 59, 74–78 (1978)
(holding that “a ‘but for’ causal connection” between plaintiff ’s injury and
defendant’s act sufficed for traceability); Warth v. Seldin, 422 U.S. 490, 505
(1975) (holding that Article III requires plaintiffs “to establish that, in fact, the
asserted injury was the consequence of the defendants’ actions”); see also
Richard H. Fallon, Jr., Of Justiciability, Remedies, and Public Law Litigation:
Notes on the Jurisprudence of Lyons, 59 N.Y.U. L. REV. 1, 17 n.91 (1984)
(observing that the Supreme Court’s causation analysis “replicate[s] the tort
law concept of ‘cause in fact’ or ‘but for’ causation”). As have some of our sister
circuits. See, e.g., Cmty. Nutrition Inst. v. Block, 698 F.2d 1239, 1247 (D.C. Cir.
1983) (“A plaintiff need only make a reasonable showing that ‘but for’
defendant’s action the alleged injury would not have occurred.”); cf. Honeywell
Int’l, Inc. v. EPA, 705 F.3d 470, 472 (D.C. Cir. 2013) (Kavanaugh, J.)
(“Honeywell’s injury is fairly traceable to the now-permanent 2008
interpollutant transfers by Arkema and Solvay because the injury would not
                                         28
    Case: 17-20545     Document: 00515508326      Page: 29   Date Filed: 07/29/2020



                                  No. 17-20545
have occurred but for the 2008 transfers.”). Even the Third Circuit—which
gave us the unfortunate Powell Duffryn standard—says the traceability
“requirement is akin to ‘but for’ causation in tort and may be satisfied even
where the conduct in question might not have been a proximate cause of the
harm.” Finkelman v. Nat’l Football League, 810 F.3d 187, 193 (3d Cir. 2016)
(quotation omitted).
      Friends of the Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc.,
528 U.S. 167 (2000), obviously says nothing to the contrary. The Court in that
case did not say anything at all about but-for causation. And it certainly didn’t
purport to overrule any of its traceability cases that applied but-for causation—
like Allen v. Wright or Duke Power. Reasonable people might disagree—as the
Justices did in Laidlaw—over whether Friends of the Earth proffered
sufficient evidence of traceability. See ante, at 13 n.4 (summarizing the
disagreement). But that doesn’t mean Laidlaw announced sub silentio a new
legal standard. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 91 (1998)
(“We have often said that drive-by jurisdictional rulings of this sort . . . have
no precedential effect.”). So the but-for causation requirement remains part of
the irreducible constitutional minimum for Article III traceability.
                                        B.
      So where do I diverge from the majority? First, it’s not obvious to me that
the Powell Duffryn-Cedar Point-Gaston Copper-Parsons doctrine should apply
at all. As noted above, Cedar Point turns on whether a particular body of water
is “large.” 73 F.3d at 558 n.24. Whatever sense that might make in water-
pollution cases, it makes little or none in air-pollution cases.
      Second, even if the Powell Duffryn-Cedar Point-Gaston Copper-Parsons
doctrine applies, the en banc court should revisit it. The district court already
has conducted two trials in this case. We are remanding for a third. And there’s
                                        29
   Case: 17-20545     Document: 00515508326       Page: 30   Date Filed: 07/29/2020



                                 No. 17-20545
no guarantee that the third time will be a charm. One problem with an
inherently indeterminate doctrine—like Powell Duffryn and its progeny—is
that it cannot generate predictable results the first time around.
      To illustrate, consider a hypothetical plaintiff Bob who lives in Baytown.
Bob has asthma—that is, an injury. The question is whether his asthma injury
is traceable to Exxon’s illegal emissions. From January 1 through January 10,
Bob was visiting his sister in France. Meanwhile:
         • On January 2, Exxon emitted pollutants that “could have reached
           beyond the Exxon complex into the offsite areas of Baytown where
           Plaintiffs’ members lived and recreated.” Ante, at 16.
         • On January 5, Exxon released “pollutants in excess of nonzero
           emissions limits” or that constituted “a ‘reportable quantity’ under
           state regulations.” Ante, at 16.
         • On January 8, Exxon emitted pollutants “that could have caused
           or contributed to flaring, smoke, or haze, even if the emission was
           of a small magnitude.” Ante, at 17.
Can Bob recover for these emissions? Obviously, our decision today doesn’t say.
And I don’t know the answer under the Powell Duffryn-Cedar Point-Gaston
Copper-Parsons line of cases. Nor do I envy the district court, which will have
to hazard a guess. The only thing I know for sure is that Article III’s
traceability requirement bars Bob from recovering a penny.
                                 *     *      *
      The Powell Duffryn framework cannot be squared with Article III’s
traceability requirement. Cedar Point’s half-hearted adoption of Powell
Duffryn fares little better. Although in many cases we may be able to
distinguish and disapply Cedar Point, our ability to faithfully apply Article III
should not turn on whether a lawsuit involves a lake, a Gulf, or a smokestack.
At some point, our en banc court should bring our precedent in line with the
Constitution.

                                       30